fy-
                                                                           ?      -gg     ;,j
                                           OFFICE             OF

                           THE ATTORNEY                            GENERAL
                                          AUSTIN.TEXAS
PRICE    DANIEL
.4TTORNEY GEXERAI.                         October     7,     1947


           State Board of Barber Examiners
           202 Brueggerhoff Building
           Austin, Texas                 Opinion No.V-401
                                 _I
                                         Re: Whether salaries   can
                                              be paid out of Item 7
                                             in Appropriation  Bill
                                              for the State Board
                                             of Barber Examiners
           Attention:       Mr. L. R. Holder,        Secretary
           Gentlemen:
                      You request our         opinion as to whetner salaries
           may be paid out of ,Item 7         of your Departmental Appropri-
           ation for the biennium of          1947-1948.   This item which
           appears under the neadlng          of 94alntenance and MIscellan-
           eous” , reads as follows:
                     “7.   Inspectors and other
                           employees travel ex-
                           pense, shop rent, of-
                           rice rent, orrice ex-
                           pense (stamps, utlli-
                           ties, stationery,     tele-
                           phone, telegraph,     equlp-
                           ment, etc.),   court costs,
                           pontlnaen$    services-,
                           bond pre&s,       and
                           consumable supplies..$       23,ooo.oo S 23 opo.00”
                     Vol. 6, Vernon’s Texas Session Laws, 50th iegls-
                     lature,   1947, p. 821. (Emphasis added)
                            Immediately   following         this   itemization   is the
           statement        that:
                          “Subject to the limltatlons      set forth
                     in the provisions    appearing at the end of
                     this Act, the foregoing     amounts for the
                     State Board of Barber Examiners are here-
                     by appropriated   . . . .v
     States Board of
     Barber Examiners,   page 2   (V-401)
2,

               Paragraph (1411, of Section        2, appearing    at
     the end of the Act provides:
                 “S.  Contingent Expenses.    None of the
          funds hereinabove appropriated     for ‘contln-
          gent expenses’ or ‘maintenance and miscel-
          laneous’ shall be used for the payment of
          any salaries   unless specifically    authorlz-
          ed to be paid In the Itemization      under the
          contingent    maintenance and miscellaneous
          Items hereinabove set out and designated
          therein as ‘salaries     ( ‘extra help,’ or
           ‘seasonal  labor. I ‘I IP. 938)

                 It is our oplnion that item 7 of your Appro-
     priation   Bill is limited by paragraph (14)f,       of Sec-
     tion 2, and that salaries      cannot be paid therefrom.
     There is nothing in the itemization        of Item No. 7 to
     take it out of the category of %aintenance          and mis-
     cellaneous” . Item 7, Itself,       contains the word “con-
     tingent”.     The word ~‘services’~ following    the word con-
     tingent must be held to mean services        other than the
     payment of salaries,    in order to harmonize Item 7 with
     paragraph (l&)f,    of Section 2.
                              SUMMARY

               Item 7 of the current appropriation  for
          the State Board of Barber Examiners cannot be
          used to pay salaries In view of paragraph (14)f
          of Section 2 of the Rider to the Departmental
          Appropriation Bill.  Ch.400, Acts 50th Leg.,
          R. S. 1947, pp. 821, 938.
                                            Yours very   truly,




                                            Fag   Dickson
                                            Fir   Assistant
     FD:mw